— Appeal by the defendant from two judgments of the Supreme Court, Westchester County (Dachenhausen, J.), both rendered April 10, 1985, convicting him of attempted robbery in the second degree under indictment No. 84-00806-01, and robbery in the first degree, under indictment No. 84-00922-01, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We find that the record was sufficient for the sentencing court to determine the amount of restitution required under indictment No. 84-00922-01 (see, People v Fuller, 57 NY2d 152, 157-159).
We note that the sentencing court did not impose restitu*445tian upon the defendant’s sentence under indictment No. 84-00806-01.
We further note that the defendant made no effort to withdraw his pleas at the time of sentence (see, People v Pellegrino, 60 NY2d 636). Mollen, P. J., Brown, Kunzeman, Weinstein and Kooper, JJ., concur.